Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hang eta l. (CN109748938).
Claim 1:  Hang teaches an organic light-emitting device comprising (Fig. 14) (page 1-2/11 of pdf translation) :  5a first electrode (1004); a second electrode (1012) facing the first electrode; and an organic layer (1008) between the first electrode and the second electrode and comprising an emission layer, wherein the organic layer comprises an organometallic compound represented 10by Formula 1 (Claim 5 compounds 16, 30, 31, 45, 46, 60 and 75): Formula 1  

    PNG
    media_image1.png
    305
    481
    media_image1.png
    Greyscale
 wherein, in Formula 1, Mi is selected from platinum (Pt), palladium (Pd), copper (Cu), silver (Ag), gold (Au), rhodium (Rh), iridium (Ir), ruthenium (Ru), osmium (Os), titanium (Ti), zirconium (Zr), hafnium (Hf), europium (Eu), terbium (Tb), and thulium (Tm), 25ring Ai to ring A4 are each independently selected from a C5-C6o carbocyclic group and a C1-C6o heterocyclic group, Y1 to Y4 are each independently N or C, Ti to T4 are each independently selected from a single bond, O, and S, -120-1178205 L1 to L4 are each independently selected from a single bond, *-O-*', *-S-*', *- C(Ra)(Rs)-*', *-C(R8)=*', *=C(Rs)-*', *-C(R8)=C(Rs)-*', *-C(=O)-*', *-C(=S)-*', *-C-C-*', *- B(Ra)-*', *-N(R8)*', *-P(R8)-*', *-Si(R8)(R9)-*', and *-Ge(R8)(R9)*', 5a1 to a4 are each independently an integer from 0 to 3, when a1 is 0, ring Ai and ring A2 are not linked to each other, when a2 is 0, ring A2 and ring A3 are not linked to each other, when a3 is 0, ring A3 and ring A4 are not linked to each other, and when a4 is 0, ring A4 and ring Ai are not linked to each other, Ar is selected from a substituted or unsubstituted C1-C6o alkyl group, a 10substituted or unsubstituted C2-C6o alkenyl group, a substituted or unsubstituted C2-C6o alkynyl group, a substituted or unsubstituted C1-C6o alkoxy group, a substituted or unsubstituted C3-C1o cycloalkyl group, a substituted or unsubstituted Ci-Cio heterocycloalkyl group, a substituted or unsubstituted C3-C1o cycloalkenyl group, a substituted or unsubstituted Ci-Cio heterocycloalkenyl group, a substituted or 15unsubstituted C-Co aryl group, a substituted or unsubstituted C-Co aryloxy group, a substituted or unsubstituted C-Co arylthio group, a substituted or unsubstituted C1-C6o heteroaryl group, a substituted or unsubstituted C1-C6o heteroaryloxy group, a substituted or unsubstituted C1-C6o heteroarylthio group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, and a substituted or 20unsubstituted monovalent non-aromatic condensed heteropolycyclic group, Ri to Rs are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, -CD3, -CD2H, -CDH2, -CF3, -CF2H, -CFH2, a substituted or unsubstituted C1-C6o alkyl group, a substituted or unsubstituted C2-C6o alkenyl group, a 25substituted or unsubstituted C2-C6o alkynyl group, a substituted or unsubstituted C1-C6o alkoxy group, a substituted or unsubstituted C3-C1o cycloalkyl group, a substituted or unsubstituted Ci-Cio heterocycloalkyl group, a substituted or unsubstituted C3-C1o cycloalkenyl group, a substituted or unsubstituted Ci-Cio heterocycloalkenyl group, a substituted or unsubstituted C-Co aryl group, a substituted or unsubstituted C6-C6o -121-1178205 aryloxy group, a substituted or unsubstituted C6-C6o arylthio group, a substituted or unsubstituted C1-C6o heteroaryl group, a substituted or unsubstituted C1-C6o heteroaryloxy group, a substituted or unsubstituted C1-C6o heteroarylthio group, a 5substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group, -Si(Q1)(Q2)(Q3), -B(Q1)(Q2), -N(Q1)(Q2), -P(Q1)(Q2), -C(=0)(Q1), -S(=0)(Q1), - S(=0)2(Q1), -P(=O)(Q1)(Q2), and -P(=S)(Q1)(Q2), R8 and R1, R8 and R2, R8 and R3, R8 and R4, or R8 and Rs are optionally linked 10to form a substituted or unsubstituted C5-C6o carbocyclic group or a substituted or unsubstituted C1-C6o heterocyclic group, b1 to b4 are each independently an integer from 1 to 8, * and *' each indicate a binding site to a neighboring atom, at least one substituent of the substituted C1-C6o alkyl group, the substituted C2- 15Co alkenyl group, the substituted C2-C6o alkynyl group, the substituted C1-C6o alkoxy group, the substituted C3-C1o cycloalkyl group, the substituted Ci-Cio heterocycloalkyl group, the substituted C3-C1o cycloalkenyl group, the substituted Ci-Cio heterocycloalkenyl group, the substituted C-Co aryl group, the substituted C6-C6o aryloxy group, the substituted C-Co arylthio group, the substituted C1-C6o heteroaryl 20group, the substituted C1-C6o heteroaryloxy group, the substituted C1-C6o heteroarylthio group, the substituted C5-C6o carbocyclic group, the substituted C1-C6o heterocyclic group, the substituted monovalent non-aromatic condensed polycyclic group, and the substituted monovalent non-aromatic condensed heteropolycyclic group is selected from:  25deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C6o alkyl group, a C2-C6o alkenyl group, a C2-C6o alkynyl group, and a C1-C6o alkoxy group; a C1-C6o alkyl group, a C2-C6o alkenyl group, a C2-C6o alkynyl group, and a Ci- Cso alkoxy group, each substituted with at least one selected from deuterium, -F, -CI, - -122-1178205 Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C3-C1o cycloalkyl group, a C1-C1o heterocycloalkyl group, a C3-C1o cycloalkenyl group, a C1-C1o heterocycloalkenyl group, a C6-C6o aryl group, a 5C-Co aryloxy group, a C-Co arylthio group, a C1-C6o heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q11)(Q12)(Q13), -N(Q11)(Q12), -B(Q11)(Q12), -C(=0)(Q11), - S(=0)2(Q11), and -P(=O)(Q11)(Q12); a C3-C1o cycloalkyl group, a C1-C1o heterocycloalkyl group, a C3-C1o cycloalkenyl 10group, a C1-C1o heterocycloalkenyl group, a C-Co aryl group, a C-Co aryloxy group, a C-Co arylthio group, a C1-C6o heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a biphenyl group, and a terphenyl group; a C3-C1o cycloalkyl group, a C1-C1o heterocycloalkyl group, a C3-C1o cycloalkenyl 15group, a C1-C1o heterocycloalkenyl group, a C-Co aryl group, a C-Co aryloxy group, a C-Co arylthio group, a C1-C6o heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a 20hydrazino group, a hydrazono group, a C1-C6o alkyl group, a C2-C6o alkenyl group, a C2-C6o alkynyl group, a C1-C6o alkoxy group, a C3-C10 cycloalkyl group, a C1-C1o heterocycloalkyl group, a C3-C1o cycloalkenyl group, a C1-C1o heterocycloalkenyl group, a C-Co aryl group, a C-Co aryloxy group, a C-Co arylthio group, a C1-C6o heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a 25monovalent non-aromatic condensed heteropolycyclic group, -Si(Q21)(Q22)(Q23), - N(Q21)(Q22), -B(Q21)(Q22), -C(=O)(Q21), -S(=0)2(Q21), and -P(=O)(Q21)(Q22); and 
    PNG
    media_image2.png
    62
    793
    media_image2.png
    Greyscale
  -123-1178205 Q1 to Q3, Q11 to Q13, Q21 to Q23, and Q31 to Q33 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C6o alkyl group, 5a C2-C6o alkenyl group, a C2-C6o alkynyl group, a C1-C6o alkoxy group, a C3-C1o cycloalkyl group, a C1-C1o heterocycloalkyl group, a C3-C1o cycloalkenyl group, a C1- C1o heterocycloalkenyl group, a C6-Cso aryl group, a C6-Cso aryl group substituted with a C1-C6o alkyl group, a C6-Cso aryl group substituted with a C6-Cso aryl group, a terphenyl group, a C1-C6o heteroaryl group, a C1-C6o heteroaryl group substituted with 10a C1-C6o alkyl group, a C1-C6o heteroaryl group substituted with a C6-Cso aryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group.  

Claim 2:  Hang teaches (Fig. 14) (page 10/11 of pdf translation) 15the first electrode is an anode (1004), the second electrode is a cathode (1012), the organic layer further comprises a hole transport region (1006) between the first electrode and the emission layer (1008) and an electron transport region (1010) between the emission layer and the second electrode, 20the hole transport region comprises a hole injection layer (HIL), a hole transport layer, an emission auxiliary layer, an electron blocking layer, or any combination thereof, and the electron transport region comprises a buffer layer, a hole blocking layer, an electron control layer, an electron transport layer, an electron injection layer (EIL), or any combination thereof.  
Claim 3:  Hang teaches (Fig. 14) (page 10/11 of pdf translation) the emission layer comprises the organometallic compound.  
Claim 5:  Hang teaches (Fig. 14) (page 1/11 of pdf translation the emission layer is configured to emit blue light having a maximum emission wavelength of about 420 nm or more and about 490 nm or less.  
Claim 8:  Hang teaches an organometallic compound represented by Formula 1 (Claim 5 compounds 16, 30, 31, 45, 46, 60 and 75):  20Formula 1 25 -125-1178205 
    PNG
    media_image3.png
    346
    537
    media_image3.png
    Greyscale
 wherein, in Formula 1, Mi is selected from platinum (Pt), palladium (Pd), copper (Cu), silver (Ag), gold (Au), rhodium (Rh), iridium (Ir), ruthenium (Ru), osmium (Os), titanium (Ti), zirconium 15(Zr), hafnium (Hf), europium (Eu), terbium (Tb), and thulium (Tm), ring Ai to ring A4 are each independently selected from a C5-C6o carbocyclic group and a C1-C6o heterocyclic group, Y1 to Y4 are each independently N or C, Ti to T4 are each independently selected from a single bond, O, and S, 20Li to L4 are each independently selected from a single bond, *-O-*', *-S-*', *- 
    PNG
    media_image4.png
    20
    804
    media_image4.png
    Greyscale
B(R8)-*', *-N(R8)-*', *-P(R8)-*', *-Si(R8)(R9)-*', and *-Ge(R8)(R9)-*', a1 to a4 are each independently an integer from 0 to 3, when a1 is 0, ring Ai and ring A2 are not linked to each other, when a2 is 0, ring 25A2 and ring A3 are not linked to each other, when a3 is 0, ring A3 and ring A4 are not linked to each other, and when a4 is 0, ring A4 and ring Ai are not linked to each other, Ar is selected from a substituted or unsubstituted C1-C6o alkyl group, a substituted or unsubstituted C2-C6o alkenyl group, a substituted or unsubstituted C2-C6o -126-1178205 alkynyl group, a substituted or unsubstituted C1-C6o alkoxy group, a substituted or unsubstituted C3-C1o cycloalkyl group, a substituted or unsubstituted Ci-Cio heterocycloalkyl group, a substituted or unsubstituted C3-C1o cycloalkenyl group, a 5substituted or unsubstituted Ci-Cio heterocycloalkenyl group, a substituted or unsubstituted C-Co aryl group, a substituted or unsubstituted C-Co aryloxy group, a substituted or unsubstituted C-Co arylthio group, a substituted or unsubstituted C1-C6o heteroaryl group, a substituted or unsubstituted C1-C6o heteroaryloxy group, a substituted or unsubstituted C1-C6o heteroarylthio group, a substituted or unsubstituted 10monovalent non-aromatic condensed polycyclic group, and a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group, Ri to Rs are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, -CD3, -CD2H, -CDH2, -CF3, -CF2H, -CFH2, a substituted or 15unsubstituted C1-C6o alkyl group, a substituted or unsubstituted C2-C6o alkenyl group, a substituted or unsubstituted C2-C6o alkynyl group, a substituted or unsubstituted C1-C6o alkoxy group, a substituted or unsubstituted C3-C1o cycloalkyl group, a substituted or unsubstituted Ci-Cio heterocycloalkyl group, a substituted or unsubstituted C3-C1o cycloalkenyl group, a substituted or unsubstituted Ci-Cio heterocycloalkenyl group, a 20substituted or unsubstituted C-Co aryl group, a substituted or unsubstituted C6-C6o aryloxy group, a substituted or unsubstituted C-Co arylthio group, a substituted or unsubstituted C1-C6o heteroaryl group, a substituted or unsubstituted C1-C6o heteroaryloxy group, a substituted or unsubstituted C1-C6o heteroarylthio group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, a 25substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group, -Si(Ql)(Q2)(Q3), -B(Q1)(Q2), -N(Q1)(Q2), -P(Ql)(Q2), -C(=0)(Q1), -S(=0)(Q1), - S(=0)2(Q1), -P(=O)(Ql)(Q2), and -P(=S)(Ql)(Q2), -127-1178205 R8 and R1, R8 and R2, R8 and R3, R8 and R4, or R8 and Rs are optionally linked to form a substituted or unsubstituted C5-C6o carbocyclic group or a substituted or unsubstituted C1-C6o heterocyclic group, 5b1 to b4 are each independently an integer from 1 to 8, * and *' each indicate a binding site to a neighboring atom, at least one substituent of the substituted C1-C6o alkyl group, the substituted C2- C6o alkenyl group, the substituted C2-C6o alkynyl group, the substituted C1-C6o alkoxy group, the substituted C3-C1o cycloalkyl group, the substituted C1-C1o heterocycloalkyl 10group, the substituted C3-C1o cycloalkenyl group, the substituted C1-C1o heterocycloalkenyl group, the substituted C-Co aryl group, the substituted C6-C6o aryloxy group, the substituted C-Co arylthio group, the substituted C1-C6o heteroaryl group, the substituted C1-C6o heteroaryloxy group, the substituted C1-C6o heteroarylthio group, the substituted C5-C6o carbocyclic group, the substituted C1-C6o heterocyclic 15group, the substituted monovalent non-aromatic condensed polycyclic group, and the substituted monovalent non-aromatic condensed heteropolycyclic group is selected from: deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C6o alkyl group, a C2-C6o 20alkenyl group, a C2-C6o alkynyl group, and a C1-C6o alkoxy group; a C1-C6o alkyl group, a C2-C6o alkenyl group, a C2-C6o alkynyl group, and a C1- C6o alkoxy group, each substituted with at least one selected from deuterium, -F, -CI, - Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C3-C1o cycloalkyl group, a C1-C1o heterocycloalkyl group, 25a C3-C1o cycloalkenyl group, a C1-C1o heterocycloalkenyl group, a C6-Cso aryl group, a C6-Cso aryloxy group, a C6-Cso arylthio group, a C1-C6o heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Qii)(Q12)(Q13), -N(Q11)(Q12), -B(Q11)(Q12), -C(=0)(Q11), - S(=0)2(Qii), and -P(=O)(Qii)(Q12);  -128-1178205 a C3-C1o cycloalkyl group, a C1-C1o heterocycloalkyl group, a C3-C1o cycloalkenyl group, a C1-C1o heterocycloalkenyl group, a C6-C6o aryl group, a C-Co aryloxy group, a C-Co arylthio group, a C1-C6o heteroaryl group, a monovalent non-aromatic 5condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a biphenyl group, and a terphenyl group; a C3-C1o cycloalkyl group, a C1-C1o heterocycloalkyl group, a C3-C1o cycloalkenyl group, a C1-C1o heterocycloalkenyl group, a C-Co aryl group, a C-Co aryloxy group, a C-Co arylthio group, a C1-C6o heteroaryl group, a monovalent non-aromatic 10condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C6o alkyl group, a C2-C6o alkenyl group, a C2-C6o alkynyl group, a C1-C6o alkoxy group, a C3-C10 cycloalkyl group, a C1-C1o 15heterocycloalkyl group, a C3-C1o cycloalkenyl group, a C1-C1o heterocycloalkenyl group, a C-Co aryl group, a C-Co aryloxy group, a C-Co arylthio group, a C1-C6o heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q21)(Q22)(Q23), - N(Q21)(Q22), -B(Q21)(Q22), -C(=O)(Q21), -S(=0)2(Q21), and -P(=O)(Q21)(Q22); and 
    PNG
    media_image5.png
    62
    857
    media_image5.png
    Greyscale
 Q1 to Q3, Q11 to Q13, Q21 to Q23, and Q31 to Q33 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C6o alkyl group, 25a C2-C6o alkenyl group, a C2-C6o alkynyl group, a C1-C6o alkoxy group, a C3-C1o cycloalkyl group, a C1-C1o heterocycloalkyl group, a C3-C1o cycloalkenyl group, a C1- C1o heterocycloalkenyl group, a C6-Cso aryl group, a C6-Cso aryl group substituted with a C1-C6o alkyl group, a C6-Cso aryl group substituted with a C6-Cso aryl group, a terphenyl group, a C1-C6o heteroaryl group, a C1-C6o heteroaryl group substituted with -129-1178205 a C1-C6o alkyl group, a C1-C6o heteroaryl group substituted with a C6-C6o aryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group.  
Claim 9:  Hang teaches (Claim 5 compounds 16, 30, 31, 45, 46, 60 and 75) organometallic compound of claim 8, wherein: Mi is selected from Pt, Pd, Cu, Ag, and Au.  
Claim 10:  Hang teaches (Claim 5 compounds 16, 30, 31, 45, 46, 60 and 75):  10ring A1 to ring A4 are each independently represented by one selected from Formulae 2-1 to 2-43: 
    PNG
    media_image6.png
    124
    681
    media_image6.png
    Greyscale
  152 2 2-3 24 23 
    PNG
    media_image7.png
    134
    738
    media_image7.png
    Greyscale
 202-6 2 2-8 2-9 
    PNG
    media_image8.png
    117
    563
    media_image8.png
    Greyscale
2-10 2-11 2-12 2-13 2-14 
    PNG
    media_image9.png
    141
    757
    media_image9.png
    Greyscale
2-15 2-16 2-i7 2-18 -130-1178205 
    PNG
    media_image10.png
    122
    505
    media_image10.png
    Greyscale
 5 
    PNG
    media_image11.png
    272
    765
    media_image11.png
    Greyscale
 2-27 2-28 2-29 2-30 
    PNG
    media_image12.png
    108
    723
    media_image12.png
    Greyscale
2-31 2-32 2-33 2-34 2-35 
    PNG
    media_image13.png
    94
    559
    media_image13.png
    Greyscale
2-36 2-37 2-38 2-39 2-40 2-41 20 
    PNG
    media_image14.png
    87
    224
    media_image14.png
    Greyscale
 2-42 2-43 wherein, in Formulae 2-1 to 2-43, 25X21 to X23 are each independently selected from C(R24) and C-*, wherein at least two selected from X21 to X23 are each C-*, X24 is N-*, and X25 and X26 are each independently selected from C(R24) and C- * wherein at least one selected from X25 and X26 is C-*, -131-1178205 X27 and X28 are each independently selected from N, N(R25), and N-*, and X29 is selected from C(R24) and C-*, wherein i) at least one selected from X27 and X28 is N-*, and X29 is C-*, or ii) X27 and X28 are each N-*, and X29 is C(R24),  5R21 to R2s are each independently the same as defined in connection with Ri to R4 in Formula 1, b21 is selected from 1, 2, and 3, b22 is selected from 1, 2, 3, 4, and 5, b23 is selected from 1, 2, 3, and 4, 10b24 is selected from 1 and 2, and * indicates a binding site to a neighbouring atom.  
Claim 11:  Hang teaches (Claim 5 compounds 16, 30, 31, 45, 46, 60 and 75): ring A4 is a group represented by one selected from Formulae 3-1 and 3-2:  
    PNG
    media_image15.png
    152
    667
    media_image15.png
    Greyscale
 3-1 3-2 20wherein, in Formulae 3-1 and 3-2, Y31 to Y36 are each independently N or C(R4), R31 is the same as defined in connection with R4 in claim 8, and * and *' each indicate a binding site to a neighboring atom.  
Claim 2512:  Hang teaches (Claim 5 compounds 16, 30, 31, 45, 46, 60 and 75) Ti to T4 are each a single bond at the same time; Ti is selected from O and S, and T2 to T4 are each a single bond; T2 is selected from O and S, and T1, T3, and T4 are each a single bond; T3 is selected from O and S, and Ti, T2, and T4 are each a single bond; or  -132-1178205 T4 is selected from O and S, and T1, T2, and T3 are each a single bond.  
Claim 13 Hang teaches (Claim 5 compounds 16, 30, 31, 45, 46, 60 and 75) 5Li to L4 are each independently selected from a single bond, *-O-*', *-S-*', *- 
    PNG
    media_image16.png
    20
    795
    media_image16.png
    Greyscale
  
Claim 14: Hang teaches (Claim 5 compounds 16, 30, 31, 45, 46, 60 and 75) a1, a2, and a3 are each 1, and  10a4 is 0.  
Claim 15: Hang teaches (Claim 5 compounds 16, 30, 31, 45, 46, 60 and 75) (page 1-2/11 of pdf translation) wherein: Ar is selected from: a C1-C2o alkyl group and a C1-C2o alkoxy group;  15a C1-C2o alkyl group, a C2-C2o alkenyl group, and a C1-C2o alkoxy group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a cyano group, a phenyl group, and a biphenyl group; a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclopentenyl group, a cyclohexenyl group, a phenyl group, a biphenyl group, a terphenyl group, a 20pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-bifluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenalenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a perylenyl group, a pentacenyl group, a pyrrolyl group, a 25thiophenyl group, a furanyl group, a silolyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an indolyl group, an isoindolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a benzoisoquinolinyl group, a phthalazinyl -133-1178205 group, a naphthyridinyl group, a quinoxalinyl group, a benzoquinoxalinyl group, a quinazolinyl group, a benzoquinazolinyl group, a cinnolinyl group, a phenanthridinyl group, an acridinyl group, a phenanthrolinyl group, a phenazinyl group, a 5benzimidazolyl group, a benzofuranyl group, a benzothiophenyl group, a benzosilolyl group, a benzothiazolyl group, a benzoisothiazolyl group, a benzoxazolyl group, a benzoisoxazolyl group, a triazolyl group, a tetrazolyl group, a thiadiazolyl group, an oxadiazolyl group, a triazinyl group, a carbazolyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a dibenzosilolyl group, a benzocarbazolyl group, a 10naphthobenzofuranyl group, a naphthobenzothiophenyl group, a naphthobenzosilolyl group, a dibenzocarbazolyl group, a dinaphthofuranyl group, a dinaphthothiophenyl group, a dinaphtho silolyl group, an imidazopyridinyl group, an imidazopyrimidinyl group, an oxazolopyridinyl group, a thiazolopyridinyl group, a benzonaphthyridinyl group, an azafluorenyl group, an azaspiro-bifluorenyl group, an azacarbazolyl group, 15an azadibenzofuranyl group, an azadibenzothiophenyl group, an azadibenzosilolyl group, an indenopyrrolyl group, an indolopyrrolyl group, an indeno carbazolyl group, and an indolocarbazolyl group; and a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclopentenyl group, a cyclohexenyl group, a phenyl group, a biphenyl group, a terphenyl group, a 20pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-bifluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenalenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a perylenyl group, a pentacenyl group, a pyrrolyl group, a 25thiophenyl group, a furanyl group, a silolyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an indolyl group, an isoindolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a benzoisoquinolinyl group, a phthalazinyl -134-1178205 group, a naphthyridinyl group, a quinoxalinyl group, a benzoquinoxalinyl group, a quinazolinyl group, a benzoquinazolinyl group, a cinnolinyl group, a phenanthridinyl group, an acridinyl group, a phenanthrolinyl group, a phenazinyl group, a 5benzimidazolyl group, a benzofuranyl group, a benzothiophenyl group, a benzosilolyl group, a benzothiazolyl group, a benzoisothiazolyl group, a benzoxazolyl group, a benzoisoxazolyl group, a triazolyl group, a tetrazolyl group, a thiadiazolyl group, an oxadiazolyl group, a triazinyl group, a carbazolyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a dibenzosilolyl group, a benzocarbazolyl group, a 10naphthobenzofuranyl group, a naphthobenzothiophenyl group, a naphthobenzosilolyl group, a dibenzocarbazolyl group, a dinaphthofuranyl group, a dinaphthothiophenyl group, a dinaphtho silolyl group, an imidazopyridinyl group, an imidazopyrimidinyl group, an oxazolopyridinyl group, a thiazolopyridinyl group, a benzonaphthyridinyl group, an azafluorenyl group, an azaspiro-bifluorenyl group, an azacarbazolyl group, 15an azadibenzofuranyl group, an azadibenzothiophenyl group, an azadibenzosilolyl group, an indenopyrrolyl group, an indolopyrrolyl group, an indeno carbazolyl group, and an indolocarbazolyl group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a cyano group, a C1-C2o alkyl group, a C2-C2o alkenyl group C1-C2o alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a 20cyclopentenyl group, a cyclohexenyl group, a phenyl group, a biphenyl group, a terphenyl group, a pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-bifluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenalenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl 25group, a pyrenyl group, a chrysenyl group, a perylenyl group, a pentacenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, a silolyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an indolyl group, an isoindolyl group, an indazolyl group, a purinyl group, a -135-1178205 quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a benzoisoquinolinyl group, a phthalazinyl group, a naphthyridinyl group, a quinoxalinyl group, a benzoquinoxalinyl group, a quinazolinyl group, a benzoquinazolinyl group, a cinnolinyl 5group, a phenanthridinyl group, an acridinyl group, a phenanthrolinyl group, a phenazinyl group, a benzimidazolyl group, a benzofuranyl group, a benzothiophenyl group, a benzosilolyl group, a benzothiazolyl group, a benzoisothiazolyl group, a benzoxazolyl group, a benzoisoxazolyl group, a triazolyl group, a tetrazolyl group, a thiadiazolyl group, an oxadiazolyl group, a triazinyl group, a carbazolyl group, a 10dibenzofuranyl group, a dibenzothiophenyl group, a dibenzosilolyl group, a benzocarbazolyl group, a naphthobenzofuranyl group, a naphthobenzothiophenyl group, a naphthobenzosilolyl group, a dibenzocarbazolyl group, a dinaphthofuranyl group, a dinaphthothiophenyl group, a dinaphtho silolyl group, an imidazopyridinyl group, an imidazopyrimidinyl group, an oxazolopyridinyl group, a thiazolopyridinyl 15group, a benzonaphthyridinyl group, an azafluorenyl group, an azaspiro-bifluorenyl group, an azacarbazolyl group, an azadibenzofuranyl group, an azadibenzothiophenyl group, an azadibenzosilolyl group, an indenopyrrolyl group, an indolopyrrolyl group, an indeno carbazolyl group, an indolocarbazolyl group, -Si(Q31)(Q32)(Q33), -N(Q31)(Q32), - B(Q31)(Q32), -C(=O)(Q31), -S(=O)(Q31), -S(=0)2(Q31), -P(=O)(Q31)(Q32), and - 20P(=S)(Q31)(Q32), and Q31 to Q33 are each independently selected from hydrogen, deuterium, -F, -Cl, - Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C6o alkyl group, a C2-C6o alkenyl group, a C2-C6o alkynyl group, a C1-C6o alkoxy group, a C3-C1o cycloalkyl group, a C1-C1o 25heterocycloalkyl group, a C3-C1o cycloalkenyl group, a C1-C1o heterocycloalkenyl group, a C-Co aryl group, a C-Co aryloxy group, a C-Co arylthio group, a C1-C6o heteroaryl group, a C1-C6o heteroaryloxy group, a C1-C6o heteroarylthio group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a C1-C6o alkyl group substituted with at least one -136-1178205 selected from deuterium, -F, and a cyano group, a C6-C6o aryl group substituted with at least one selected from deuterium, -F, and a cyano group, a biphenyl group, and a terphenyl group.  
16:  Hang teaches (Claim 5 compounds 16, 30, 31, 45, 46, 60 and 75) (page 1-2/11 of pdf translation) Ar is selected from: a methyl group, an ethyl group, an n-propyl group, an isopropyl group, an n- butyl group, an isobutyl group, a sec-butyl group, a tert-butyl group, and a trimethylsilyl 10group; a methyl group, an ethyl group, an n-propyl group, an isopropyl group, an n- butyl group, an isobutyl group, a sec-butyl group, a tert-butyl group, and a trimethylsilyl group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, and a cyano group;  15a phenyl group, a naphthyl group, and a pyridinyl group; and a phenyl group, a naphthyl group, and a pyridinyl group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a cyano group, a methyl group, an ethyl group, an n-propyl group, an isopropyl group, an n-butyl group, an isobutyl group, a sec-butyl group, a tert-butyl group, and a trimethylsilyl group.  
17:  Hang teaches (Claim 5 compounds 16, 30, 31, 45, 46, 60 and 75) (page 1-2/11 of pdf translation) The organometallic compound of claim 8, wherein: Ri to Rs are each independently selected from: hydrogen, deuterium, -F, -Cl, -Br, -I, a cyano group, -CD3, -CD2H, -CDH2, -CF3, - CF2H, -CFH2, C1-C2o alkyl group, and a C1-C2o alkoxy group;  25a C1-C2o alkyl group and a C1-C2o alkoxy group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a cyano group, a phenyl group, and a biphenyl group; a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclopentenyl group, a cyclohexenyl group, a phenyl group, a biphenyl group, a terphenyl group, a -137-1178205 pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-bifluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenalenyl group, a phenanthrenyl 5group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a perylenyl group, a pentacenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, a silolyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an indolyl 10group, an isoindolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a benzoisoquinolinyl group, a phthalazinyl group, a naphthyridinyl group, a quinoxalinyl group, a benzoquinoxalinyl group, a quinazolinyl group, a benzoquinazolinyl group, a cinnolinyl group, a phenanthridinyl group, an acridinyl group, a phenanthrolinyl group, a phenazinyl group, a 15benzimidazolyl group, a benzofuranyl group, a benzothiophenyl group, a benzosilolyl group, a benzothiazolyl group, a benzoisothiazolyl group, a benzoxazolyl group, a benzoisoxazolyl group, a triazolyl group, a tetrazolyl group, a thiadiazolyl group, an oxadiazolyl group, a triazinyl group, a carbazolyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a dibenzosilolyl group, a benzocarbazolyl group, a 20naphthobenzofuranyl group, a naphthobenzothiophenyl group, a naphthobenzosilolyl group, a dibenzocarbazolyl group, a dinaphthofuranyl group, a dinaphthothiophenyl group, a dinaphtho silolyl group, an imidazopyridinyl group, an imidazopyrimidinyl group, an oxazolopyridinyl group, a thiazolopyridinyl group, a benzonaphthyridinyl group, an azafluorenyl group, an azaspiro-bifluorenyl group, an azacarbazolyl group, 25an azadibenzofuranyl group, an azadibenzothiophenyl group, an azadibenzosilolyl group, an indenopyrrolyl group, an indolopyrrolyl group, an indeno carbazolyl group, and an indolocarbazolyl group; a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclopentenyl group, a cyclohexenyl group, a phenyl group, a biphenyl group, a terphenyl group, a -138-1178205 pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-bifluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenalenyl group, a phenanthrenyl 5group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a perylenyl group, a pentacenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, a silolyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an indolyl 10group, an isoindolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a benzoisoquinolinyl group, a phthalazinyl group, a naphthyridinyl group, a quinoxalinyl group, a benzoquinoxalinyl group, a quinazolinyl group, a benzoquinazolinyl group, a cinnolinyl group, a phenanthridinyl group, an acridinyl group, a phenanthrolinyl group, a phenazinyl group, a 15benzimidazolyl group, a benzofuranyl group, a benzothiophenyl group, a benzosilolyl group, a benzothiazolyl group, a benzoisothiazolyl group, a benzoxazolyl group, a benzoisoxazolyl group, a triazolyl group, a tetrazolyl group, a thiadiazolyl group, an oxadiazolyl group, a triazinyl group, a carbazolyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a dibenzosilolyl group, a benzocarbazolyl group, a 20naphthobenzofuranyl group, a naphthobenzothiophenyl group, a naphthobenzosilolyl group, a dibenzocarbazolyl group, a dinaphthofuranyl group, a dinaphthothiophenyl group, a dinaphtho silolyl group, an imidazopyridinyl group, an imidazopyrimidinyl group, an oxazolopyridinyl group, a thiazolopyridinyl group, a benzonaphthyridinyl group, an azafluorenyl group, an azaspiro-bifluorenyl group, an azacarbazolyl group, 25an azadibenzofuranyl group, an azadibenzothiophenyl group, an azadibenzosilolyl group, an indenopyrrolyl group, an indolopyrrolyl group, an indeno carbazolyl group, and an indolocarbazolyl group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a cyano group, a C1-C2o alkyl group, a C1-C2o alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclopentenyl group, a -139-1178205 cyclohexenyl group, a phenyl group, a biphenyl group, a terphenyl group, a pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-bifluorenyl group, a benzofluorenyl group, 5a dibenzofluorenyl group, a phenalenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a perylenyl group, a pentacenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, a silolyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl 10group, a pyrimidinyl group, a pyridazinyl group, an indolyl group, an isoindolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a benzoisoquinolinyl group, a phthalazinyl group, a naphthyridinyl group, a quinoxalinyl group, a benzoquinoxalinyl group, a quinazolinyl group, a benzoquinazolinyl group, a cinnolinyl group, a phenanthridinyl group, an 15acridinyl group, a phenanthrolinyl group, a phenazinyl group, a benzimidazolyl group, a benzofuranyl group, a benzothiophenyl group, a benzosilolyl group, a benzothiazolyl group, a benzoisothiazolyl group, a benzoxazolyl group, a benzoisoxazolyl group, a triazolyl group, a tetrazolyl group, a thiadiazolyl group, an oxadiazolyl group, a triazinyl group, a carbazolyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a 20dibenzosilolyl group, a benzocarbazolyl group, a naphthobenzofuranyl group, a naphthobenzothiophenyl group, a naphthobenzosilolyl group, a dibenzocarbazolyl group, a dinaphthofuranyl group, a dinaphthothiophenyl group, a dinaphtho silolyl group, an imidazopyridinyl group, an imidazopyrimidinyl group, an oxazolopyridinyl group, a thiazolopyridinyl group, a benzonaphthyridinyl group, an azafluorenyl group, 25an azaspiro-bifluorenyl group, an azacarbazolyl group, an azadibenzofuranyl group, an azadibenzothiophenyl group, an azadibenzosilolyl group, an indenopyrrolyl group, an indolopyrrolyl group, an indeno carbazolyl group, an indolocarbazolyl group, - Si(Q31)(Q32)(Q33), -N(Q31)(Q32), -B(Q31)(Q32), -C(=O)(Q31), -S(=O)(Q31), -S(=0)2(Q31), - P(=O)(Q31)(Q32), and -P(=S)(Q31)(Q32); and  -140-1178205 
    PNG
    media_image17.png
    62
    782
    media_image17.png
    Greyscale
 Q1 to Q3 and Q31 to Q33 are each independently selected from hydrogen, 5deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C6o alkyl group, a C2-C6o alkenyl group, a C2-C6o alkynyl group, a C1-C6o alkoxy group, a C3-C1o cycloalkyl group, a Ci- Cio heterocycloalkyl group, a C3-C1o cycloalkenyl group, a Ci-Cio heterocycloalkenyl group, a C6-Cso aryl group, a C6-Cso aryloxy group, a C6-Cso arylthio group, a C1-C6o 10heteroaryl group, a C1-C6o heteroaryloxy group, a C1-C6o heteroarylthio group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a C1-C6o alkyl group substituted with at least one selected from deuterium, -F, and a cyano group, a C6-Cso aryl group substituted with at least one selected from deuterium, -F, and a cyano group, a biphenyl group, and a 15terphenyl group.  
18:  Hang teaches (Claim 5 compounds 16, 30, 31, 45, 46, 60 and 75) (page 1-2/11 of pdf translation) at least one selected from R1, R3, and R4 is selected from: deuterium, -F, -Cl, -Br, -I, a cyano group, -CD3, -CD2H, -CDH2, -CF3, -CF2H, - 20CFH2, a methyl group, an ethyl group, an n-propyl group, an isopropyl group, an n- butyl group, an isobutyl group, a sec-butyl group, and a tert-butyl group; a methyl group, an ethyl group, an n-propyl group, an isopropyl group, an n- butyl group, an isobutyl group, a sec-butyl group, and a tert-butyl group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, and a cyano 25group; a phenyl group, a naphthyl group, and a pyridinyl group; and a phenyl group, a naphthyl group, and a pyridinyl group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a cyano group, a methyl group, an -141-1178205 ethyl group, an n-propyl group, an isopropyl group, an n-butyl group, an isobutyl group, a sec-butyl group, and a tert-butyl group.  
Claim 195:  Hang teaches (Claim 5 compounds 16, 30, 31, 45, 46, 60 and 75) (page 1-2/11 of pdf translation) the organometallic compound is represented by Formula 1A or 1B: Formula 1A  
    PNG
    media_image18.png
    485
    539
    media_image18.png
    Greyscale
 wherein, in Formulae 1A and 1B, M1, L2, Ar, and Rs to R7 are each independently the same as described in claim 258, R1a to R1d are each independently the same as defined in connection with Ri in claim 8, R2a and R2b are each independently the same as defined in connection with R2 in claim 8, -142-1178205 R3a to R3c are each independently the same as defined in connection with R3 in claim 8, and R4a to R4e are each independently the same as defined in connection with R4 in 5claim 8.  
20:  Hang teaches (Claim 5 compounds 16, 30, 31, 45, 46, 60 and 75) (page 1-2/11 of pdf translation) 
    PNG
    media_image19.png
    203
    548
    media_image19.png
    Greyscale
 1 2  
    PNG
    media_image20.png
    417
    564
    media_image20.png
    Greyscale
 -143-1178205 
    PNG
    media_image21.png
    177
    518
    media_image21.png
    Greyscale
 7 8 
    PNG
    media_image22.png
    414
    552
    media_image22.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hang eta l. (CN109748938).
Hang teaches the hole transport region comprises a p-dopant, and the p-dopant has a lowest unoccupied molecular orbital (LUMO) energy level of -3.5 eV or less (Table 2).  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the energy level as necessary as it is not inventive to discover the optimum or workable ranges by routine experimentation.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hang eta l. (CN109748938), as applied to claims 2 and 3 above, and further in view of Lee et al. (US PGPub 2015/0243908).
Regarding claim 4, as described above, Hang substantially reads on the invention as claimed, except Hang does not teach the emission layer further comprises a host, and an amount of the organometallic compound is in a range of about 0.1 parts by weight to about 50 parts by weight based on 100 parts by weight of the emission layer.  Lee teaches the emission layer further comprises a host, and an amount of the organometallic compound is in a range of about 0.1 parts by weight to about 50 parts by weight based on 100 parts by weight of the emission layer to produce excitons in an organic light emitting device [0006, 0217].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified weight as necessary as it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claim 7, as described above, Hang substantially reads on the invention as claimed, except Hang does not teach the electron transport region comprises a phosphine oxide-containing compound or a silyl-containing compound. Lee teaches [0199] the electron transport region comprises a phosphine oxide-containing compound or a silyl-containing compound as a substitution for a component in the base formula to produce an OLED. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the formula taught by Hang to have a phosphine oxide-containing compound or a silyl-containing compound in the electron transport region as it is a known substitution. (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814